DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-8, 11-16, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5-7, the prior art failed to disclose or reasonably suggest the claimed integrated circuit assembly particularly characterized by a manifold over the second die, the manifold comprising an inlet, an outlet, a distributor assembly, and a collector assembly, the distributor assembly comprising a plurality of distributors having openings in fluid communication with a first portion of the plurality of fluidly accessible channels of the second die, and the collector assembly comprising a plurality of collectors having openings in fluid communication with a second portion of the plurality of fluidly accessible channels of the second die, as argued for by Applicant (see the 7/15/2022 “Reply”, pages 6-8).
Regarding claims 8 and 11-16, the prior art failed to disclose or reasonably suggest the claimed integrated circuit assembly particularly characterized by a manifold over the second die, the manifold comprising an inlet, an outlet, a distributor assembly, and a collector assembly, the distributor assembly comprising a plurality of distributors having openings in fluid communication with a first portion of the plurality of channels of the second die, and the collector assembly comprising a plurality of collectors having openings in fluid communication with a second portion of the plurality of channels of the second die, as argued for by Applicant (see Reply, pages 6-8).
Regarding claims 21-22, the prior art failed to disclose or reasonably suggest the claimed integrated circuit assembly particularly characterized by the at least one package comprising a first package and a second package.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896